Citation Nr: 1201449	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-45 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for cervical spondylosis. 



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran had active service from August 1962 to August 1982.  

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the RO. 

Following the November 2009 Statement of the Case (SOC), additional medical and lay statements were associated with the Veteran's claims folder.  The Veteran's representative specifically waived local consideration of these statements in a September 2010 statement.


FINDING OF FACT

The currently demonstrated cervical spondylosis is shown as likely as not to be due to an injury that the Veteran sustained incident to his duties during his extensive period active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by cervical spondylosis is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011).  

VCAA provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

VCAA also requires VA notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion of the evidence is to be provided by the claimant and which part VA will attempt to obtain on behalf of the claimant. 

The Board need not, however, discuss the sufficiency of the notification letter sent to the Veteran during the current appeal - or VA's development of his claim - in light of the fact that service connection for cervical spondylosis is being granted.  

Thus, any potential deficiency on the part of VA in complying with the provisions of VCAA has essentially been rendered moot by the Board's complete grant of the service connection benefit sought on appeal.


II.  Analysis 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence, unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

With respect to the first Shedden element, evidence of a current disability, the record indicates that the Veteran has been diagnosed with degenerative joint disease and cervical spondylosis.  See the March 2008 VA examination report; see also a December 2002 VA MRI Report.  A current disability has therefore been demonstrated. 

With respect to the second Shedden element, the Veteran's service treatment records document that he was treated for pulled neck muscles in September 1977.  Evidence of an in-service injury, the second Shedden element, has therefore been met. 

With respect to the third Shedden element, the Veteran was afforded a VA examination in March 2008 to determine the etiology of his cervical spine disability.  After reviewing the claims folder and conducting a physical examination, the VA examiner stated that he could not determine whether the Veteran's current cervical spine disability was related to his military service without resorting to speculation.  It was specifically noted that there was "no documentation of medical check-ups on his neck until 2002, about 25 years after the [in-service] injury." 

Following the March 2008 VA examination, the Veteran submitted numerous lay statements from individuals who served with him at the Special Forces Underwater Operations Dive School.  These statements report that the Veteran sustained a neck injury during service and experienced continuous neck pain following this injury.  Several statements attest to the difficulty in receiving documented medical treatment based on the location of the training grounds. 

In a June 2009 statement, J.S., a dive medical officer, indicated that the Veteran's in-service neck injury "could very well result in the chronic changes seen on his 2002 MRI."  It was further noted that the Veteran's "initial neck injury in conjunction with the constant physical trauma of [his] work such as parachuting, parascuba, and high speed cast and recovery from boats and aircraft conducted throughout the twenty years of [the Veteran's] military career would have exacerbated and led to [his] chronic changes."

Similarly, after reviewing the Veteran's claims folder, a diving medical officer, J.S., M.D., stated that the Veteran experienced trauma during his service as a combat soldier and Green Beret, "which would have a high likelihood of accelerating spondylitic progression." 

In summary, the Veteran has submitted numerous lay statements which indicate that he incurred a neck injury during service and continued to experience neck pain following this injury.  He has also submitted two medical opinions which state that his in-service neck injury has caused his cervical spondylosis.  

While the Board notes that the March 2008 VA examiner stated that he could not determine the etiology of the Veteran's degenerative joint disease and cervical spondylosis without resorting to speculation, the examiner did not have an opportunity to consider the lay statements and medical opinions supported in support of the claim. 

Accordingly, when viewed as a whole, the Board finds that the evidence to be in relative equipoise in showing that current the cervical spine degenerative changes as likely as not are due to injury sustained in connections with the Veteran's strenuous duties during his long period of active service.  

In resolving all reasonable doubt in the Veteran's favor, service connection for cervical spondylosis is warranted.  



ORDER

Service connection for cervical spondylosis is granted. 



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


